Citation Nr: 0102798	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $731.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to MAY 
1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision on waiver of 
indebtedness by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises for the Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought. 


FINDINGS OF FACT

1.  The veteran was in receipt of VA pension benefits since 
1989.  Notices/reminders to inform the VA of changes in 
income were issued in 1990, 1992, 1993 and with the last 
supplemental notification issued in November 1995.  

2.  The veteran began receiving monthly Social Security (SSA) 
benefits in January 1999 in the amount of $874 per month, and 
he received a SSA accrued benefit award in December 1998 in 
the amount of $5,964.  

3.  The veteran notified the VA as to his income change in 
February 1999, and the VA terminated the veteran's pension 
benefits from January 1999 and informed him that the Social 
Security benefits resulted in an overpayment of VA benefits 
in the amount of $731 for the month of January 1999.

4.  The veteran had fault in the creation of the debt.

5.  The veteran promptly notified the VA as to a change in 
his income to the effect that the overpayment represents a 
single month VA pension award. 

6.  It would cause the appellant hardship to collect to 
overpayment.

7.  The recovery of the overpayment at issue would be against 
equity and good conscience.



CONCLUSION OF LAW

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $731 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the appellant's request for waiver.  
The Board finds that there was no fraud, misrepresentation, 
or bad faith on the appellant's part with respect to the 
creation of the overpayment at issue, and, therefore, waiver 
is not precluded pursuant to 38 U.S.C.A. § 5302(a) (West 
1991).  However, to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  The pertinent 
criteria in this case provide that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2000).

The veteran was in receipt of VA pension benefits since 1989.  
Notices/reminders to inform the VA of changes in income were 
issued in 1990, 1992, 1993 and with the last supplemental 
notification issued in November 1995.  

The veteran began receiving monthly Social Security benefits 
in January 1999 in the amount of $874 per month.  He received 
an accrued benefit award in December 1998 on the amount of 
$5,964.  The veteran notified the VA as to his income change 
in February 1999 and the VA terminated the veteran's pension 
benefits from January 1999 and informed him that the Social 
Security benefits resulted in an overpayment of VA benefits 
in the amount of $731 for the month of January 1999.

A Financial Status Report of March 1999 shows the veteran 
with a positive income balance of $24 per month over all 
expenses together with a bank balance in the amount of $6605, 
principally from the accrued Social Security accrued 
benefits.  The bank account is held jointly with his daughter 
and is reported for new dentures and for his funeral.  The 
veteran was born in August 1930.  It is also noted the 
veteran has heart disease, chronic lumbar strain and chronic 
obstructive pulmonary disease (COPD).  According to a May 
1989 net worth and employment statement, the veteran only has 
two years of high school education. 

According to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), various elements are to be considered 
in reaching a determination in these cases: these elements 
include fault of the debtor versus VA fault; undue hardship, 
whether collection would deprive debtor or family of basic 
necessities; defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor; and 
changing position to one's detriment, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence 
of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was due to some fault of the appellant.  Even though 
the veteran failed to immediately notify as to the award of 
benefits, the Board deems that his fault is mitigated 
somewhat because VA had not supplied supplemental notice of 
the need to inform VA as to any change in income for some 
years, i.e. since 1995.  Likewise, the Board observes while 
notice to VA was not immediate, it was fairly prompt.  

In determining financial hardship, consideration is given to 
the veteran's age, health, education, and employment history, 
including future earning potential.  The pertinent facts more 
fully set forth above lead the Board to conclude that it 
would create a hardship for the veteran to repay the 
overpayment.  The concept of equity and good conscience 
cannot be defined with precision; however, it basically 
comprehends the spirit of fairness and the sense of right and 
wrong.  Considering the promptness with which the income 
change was noted and the uses to which the bank account is 
dedicated, the Board finds that the foregoing, in this 
instance, outweighs all other elements of equity and good 
conscience which may not be favorable to the appellant.  The 
Board concludes that a recovery of the overpayment at issue 
would be against equity and good conscience and waiver of 
recovery of the recovery of the overpayment is warranted.


ORDER

Entitlement to a waiver of recovery of the overpayment of 
pension benefits is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

